Appeal by the defendant from a judgment of the Supreme Court, Queens County (Joy, J.), rendered November 14, 1989, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence.
*767Ordered that the judgment is affirmed.
The defendant’s claim that the prosecutor’s summation deprived him of a fair trial is unpreserved for appellate review (see, CPL 470.05 [2]; People v Crawford, 159 AD2d 583). In any event, under the circumstances, the prosecutor’s remarks were a fair response to defense counsel’s summation in which he assailed the veracity and credibility of the People’s witnesses (see, People v Wirts, 178 AD2d 165; People v Rivera, 171 AD2d 583; People v Morgan, 136 AD2d 749; People v Colon, 122 AD2d 151). Sullivan, J. P., Eiber, O’Brien and Ritter, JJ., concur.